DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. US 9,662,599 in view of Buckner (US 2010/0196129), as evidenced by Heilhecker (US 3,766,997). 
With regard to Claim 1, although the claims at issue are not identical, they are not patentably distinct from one other since Heilhecker discloses that the claimed centrifugal separator is substantially the same structure as the desilter cone of Claim 1 of ‘599 (C5/L44-63), with the exception that Claim 5 of the ‘599 patent does not comprise the claimed wheeled support frame for supporting the airlock chamber, the centrifugal separator, and the dewatering system.
However, Buckner is directed to a compact mobile vacuum boring on wheels (Abstract, Figure 1, [0098]), and states that the mobile platform allows for servicing and repairing in ground utilities ([0028]).

With regard to Claim 16, although the claims at issue are not identical, they are not patentably distinct from one other since Heilhecker discloses that the claimed centrifugal cyclone separator is substantially the same structure as the desilter cone of Claim 1 of ‘599 (C5/L44-63), with the exception that Claim 5 of the ‘599 patent does not comprise a clean fluid tank, a conduit in communication with the vacuum pump, wherein the conduit is disposed proximate the solid material excavation system, a tank in which the liquid-rich stream is received, a solid discharge location at which a portion of the solid-rich stream is received, and a movable frame on which the mud reclaimer is supported. 
However, Buckner is directed to a compact mobile vacuum boring on wheels (Abstract, Figure 1, [0098]), and states that the mobile platform allows for servicing and repairing in ground utilities ([0028]). Buckner discloses each of the recited features in Figure 1, [0098], and [0099]:
Clean fluid tank 8
Conduit 17 in communication with the vacuum pump 11, wherein the conduit is disposed proximate the solid material excavation system 12
A tank 8 in which the liquid-reach stream is received
A solid discharge location 49 at which a portion of the solid-rich stream is received
A movable frame 31 on which the mud reclaimer is supported
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the mud reclaimer of Claim 5 of the ‘599 patent to comprise a clean fluid tank, a conduit in communication with the vacuum pump, wherein the conduit is disposed proximate the solid material excavation system, a tank in which the liquid-rich stream is received, a solid discharge location at which a portion of the solid-rich stream is received, and a movable frame on which the mud reclaimer is supported, as taught by Buckner, in order to allow servicing and repairing in ground utilities.
Allowable Subject Matter
Claims 1-19 are allowable over the prior art, and will be allowable once the double patenting rejections are addressed. The closest prior art are Buckner (US 2010/0196129, Figure 1, [0098]-[0099]), Burnett (US 2009/0120846, Figure 10A, [0087]-[0096]), and Lott (US 4,634,535, Figure 5, C4/L7-C5/L20). 
Claim 1 overcomes Buckner with the limitation of “a vibratory screen assembly situated outside the airlock chamber, exposed to ambient conditions” as discussed in parent case 14/150,441, Appeal Brief dated 29 April 2016. Claim 16 overcomes Buckner with the limitation of “a vibratory screen to receive material from the first outlet of the airlock chamber” for the same reasons discussed above.
Claim 1 overcomes Burnett with the limitation of “a centrifugal separator for separating a material stream into a heavy material stream and a light material stream” and “a vibratory screen assembly…adapted…to receive the heavy material stream from Claim 16 overcomes Burnett with the limitation of “at least one centrifugal cyclone separator” and “a vibratory screen to receive material…from the at least one centrifugal cyclone separator.
Both Claims 1 and 16 overcome Lott with the limitations of “an airlock chamber maintained at below ambient pressure” (Claim 1) and “a vacuum pump; a conduit in communication with the vacuum pump, wherein the conduit is disposed proximate the solid material excavation system” (Claim 16) as discussed in related case 16/502,189, Notice of Allowance dated 7 May 2019.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777